Title: Thomas Jefferson to Abraham Howard Quincy, 7 June 1812
From: Jefferson, Thomas
To: Quincy, Abraham Howard


          
            Sir Monticello June 7. 12. 
            Be pleased to accept my thanks for an ink-stand of soap stone which I have recieved from you through mr Sturtevant of Norfolk. he forwarded at the same time a printed paper concerning stoves and other things made by you of the same stone and expressing a wish to know where, in other parts of the US. such stone was to be found. I have often heard of it, but know of it myself only in the neighborhood of Washington where it is very abundant. the workmen there make the facings or architraves of fire places of it. those of the President’s house are all of that stone, precisely of the colours of the ink-stand I have recieved. those of the President’s house they have been painted over; I am not certain whether a single one of them remains unpainted so as to shew the natural stone; but there are other specimens in the city. I presume there is no place from which works of that kind would find their way into more general circulation, & especially the stoves, which if they really give an equal warmth with one tenth of the fuel, would certainly be called for but by every body. their principle excites curiosity, and being secured by patent, would encourage the demand if made known. Accept the assurance of my respects
            
              Th:
              Jefferson
          
          
            P.S. if you think proper to drop me a line giving some idea of the principle of the stove, & the price, perhaps I may procure some applicns from this state by way of example.
          
        